Citation Nr: 0627137	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as fungal infections, to include mucocutaneous 
candidiasis, skin blotches, and moles, also claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
fungal infections.

In June 2004 and August 2005, the Board remanded the 
veteran's case to the RO for further development.  The case 
was recently returned to the Board in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

The Board notes that the August 2005 Board remand directed 
the RO to schedule the veteran for a VA examination for an 
opinion by a physician to determine whether the veteran's 
skin disorders were related to his service or related to his 
service-connected disabilities.  In October 2005, the RO 
scheduled the veteran for a VA examination.  However, the 
veteran failed to report to the examination.  The veteran 
currently asserts that he was not notified of the VA 
examination and is willing to report to any scheduled VA 
examination pertaining to his claim on appeal.  Therefore, 
the Board finds that the veteran's appeal should be remanded 
to schedule the veteran for a VA examination to determine 
whether the veteran's skin disorders are related to his 
service-connected disabilities or his service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to undergo a VA dermatology examination 
in order to determine the nature and 
etiology of all existing skin disorders, 
to include fungal infections, skin 
blotches, and moles.  The claims folders 
must be made available to and reviewed by 
a physician familiar with skin disorders 
in conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  In 
particular, the physician is requested to 
do the following:

(a) elicit from the veteran a history of 
all skin complaints and treatment; 

(b) furnish a diagnosis of any currently 
present skin disability, to include 
fungal infections; and, 

(c) render an opinion as to the likely 
date of onset and etiology of each 
diagnosed skin disability.  In so doing, 
the examiner should render an opinion as 
to whether any identified skin disability 
is at least as likely as not 

(i) related to the veteran's period 
of active service from April 1970 to 
December 1971; or 

(ii) whether such skin disability 
was caused by or worsened in 
severity (aggravated) due to any 
service-connected disability (PTSD, 
irritable bowel syndrome, or otitis 
externa) or treatment, to include 
medications.

A complete rationale for all opinions 
expressed should be provided.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2005).

3.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


